DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al, USP 8,999,491 in view of Heiskanen et al, US Patent Publication 2015/0337493.
Blum teaches a method for making a corrugated paper board by recycling old corrugated containers through a process of repulping the corrugated paper, deinking (reads on cleaning) screened to remove unwanted non cellulose materials, pulped in an alkaline medium in a chemical thermo mechanical pulping method, adding enzymes, and refined to produce the pulp that is then formed into a new corrugated board (column 2). Blum further teaches that the process can be done with bleached CTMP pulp.
Blum teaches all of the claimed steps but is silent on the production of cellulose nanofibrils but instead stops at pulp production through a CTMP process.
Heiskanen teaches a method of making nanofibriliated [0001] cellulose from a CTMP pulp [0056]. They teach that the collection of the NFC is useful as an additive in papermaking as a strength additive for papers and boards. This is preferably in medium consistency as known in the art [0020]. Heiskanen further teaches the use of enzymes for cellulose degradation of the material [0055] at the claimed points.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the NFC recovery aspect of the refining of the CTMP pulp that is created in the Blum reference for the benefit of gaining all value added components that 
In specific regards to claim 6, Blum further teaches that the recovered material is utilized to make new corrugated fiberboards and states that the pulp of the recycled can be bleached. While there is not a direct teaching of bleaching the collected materials after the refining step it is implied from the teachings that this is an option, and at the very least obvious to one of ordinary skill in the art to bleach components in pulp if the final product is desired to have a whiter look.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Klyosov et al, USP 5,777,086 in view of Heiskanen et al, US Patent Publication 2015/0337493.
Regarding claims 1-20, Klyosov teaches a method of recovering material from old corrugated cardboard (OCC, see claim 10) through a CTMP process that includes the addition of sodium sulfate solution during the steaming stage). The feedstock is screened, cleaned, processed, and repulped in order to recover the materials. Examples 14 and 59 utilize bleached CTMP pulp for the recovery to show that it is known to bleach the material if desired.
In the same field of endeavor, Heiskanen teaches a method of making nanofibriliated [0001] cellulose from a CTMP pulp [0056]. They teach that the collection of the NFC is useful as an additive in papermaking as a strength additive for papers and boards. This is preferably in medium consistency as known in the art [0020]. Heiskanen further teaches the use of enzymes for cellulose degradation of the material [0055] at the claimed points.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the NFC recovery aspect of the refining of the CTMP pulp that is created in the Klyosov reference for the benefit of gaining all value added components that can be recovered from the same process of recycling OCC as stated in the primary reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,753,042. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference is the presence of optional limitations and the close ended transitional phrase, which would have been obvious in view of the open ended phrase of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741